DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amendment filed on 05/12/21.
Claims 2, 10-12, and 15 are amended; and
Claims 1-16 are currently pending.
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7, and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Baehr-Jones et al. (US PG Pub 2010/0002994 A1) in view of ZHANG (CN107706731A) (09/23/19 IDS).
Regarding claim 1, Baehr-Jones discloses a waveguide integrated optical modulator (FIG. 29, [0051]), comprising: an optical waveguide (SILICON WAVEGUIDE, FIG. 29) comprising an electrode (METAL, FIG. 29, “the two sides of the split waveguide also comprise electrodes that are used for polling a χ2 material introduced into the gap,” [0067]); and a saturable absorber (SEGMENTED SPLIT WAVEGUIDE, FIG. 29, “the split waveguide is coated with a material which provides an enhanced nonlinear optical coefficient …. one or more of electro-optic materials such as barium titanate (BaTiO.sub.3), lithium niobate (LiNbO.sub.3) and other perovskites, other crystalline materials exhibiting non-linear coefficients, glass, semiconductor, quantum dots, saturable absorbers,” [0063]) covered on the optical waveguide.
Baehr-Jones does not explicitly disclose the saturable absorber is made of a bismuth film, an antimony film, or a tellurium film.
ZHANG discloses a saturable absorber based on antimonene (a kind of antimony) two-dimensional material, comprising an optical waveguide and a antimonene two-dimensional material provided on the surface of the optical waveguide (see abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the saturable absorber of Baehr-Jones with an antimony film as taught by ZHANG in order to obtain good stability, wide working wavelength, and capable of working stably for a long time for the optical modulator (see abstract of ZHANG).

Claims 2-5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Baehr-Jones et al. and ZHANG as applied to claim 1 above, and further in view of YAN (CN106911070A) (machine translation is attached).
Regarding claim 2, the combination has disclosed the waveguide integrated optical modulator outlined in the rejection to claim 1 above except the waveguide integrated optical modulator further comprises a wire and an external power source electrically connected to the electrode via the wire; the optical waveguide is electrically connected to the external power source via the wire to make nonlinear optical characteristics of the saturable absorber be electrically controlled. YAN discloses a two-dimensional material heterojunction saturable absorption mirror (100, FIGS. 1a-1b) comprises a wire (a wire connecting between electrodes 102 and an adjustable current source 106, FIGS. 1a-1b) and an external power source (106, FIGS. 1a-1b) electrically connected to the electrode (102, FIGS. 1a-1b) via the wire; the saturable absorption mirror is electrically connected to the external power source via the wire to make nonlinear optical characteristics of the saturable absorber be electrically controlled (“the absorption mirror can transmission pulse width of the pulse in the laser cavity is compressed and while suppressing noise generated in the cavity so as to improve the 
Regarding claim 3, the combination, as modified, discloses the external power source is an adjustable direct current power supply (106, FIGS. 1a-1b, wherein 106 is adjustable direct current source) or an adjustable radio frequency power supply, and the nonlinear optical characteristics of the saturable absorber can be electrically controlled by an external bias voltage (see bottom paragraph on page 3 of the attached machine translation).
Regarding claim 4, Baehr-Jones discloses the optical waveguide is a side-polished fiber, a silicon-based optical waveguide (the optical waveguide as shown in FIG. 29 is a SOI, see abstract), or a chalcogenide glass optical waveguide.
Regarding claim 5, the combination has disclosed the waveguide integrated optical modulator outlined in the rejection to claim 1 above except a thickness of the bismuth film, the antimony film, or the tellurium film is between 10 nm and 200 nm. YAN discloses the film thickness may be 30-300 nm (“the substrate is silicon or silicon 
Regarding claim 7, the combination has disclosed the waveguide integrated optical modulator outlined in the rejection to claim 1 above and further discloses the bismuth film, the antimony film, or the tellurium film forms a saturable absorption layer (see abstract of ZHANG) except the saturable absorber further comprises a package protection layer, and the package protection layer is covered on the bismuth film, the antimony film, or the tellurium film. YAN discloses the saturable absorber further comprises a package protection layer (“the two-dimensional material heterojunction saturable absorption mirror further comprises an encapsulating protective layer, the encapsulation protective layer is covered on the atom level two-dimensional material p-n junction thin-film,” see last three lines on page 2 of the attached machine translation), and the package protection layer is covered on the bismuth film, the antimony film, or the tellurium film. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the saturable absorber of the combination with the package protection layer as taught by YAN in order to protect the saturable absorption layer from external environmental damages.
Regarding claim 8, the combination has disclosed the waveguide integrated optical modulator outlined in the rejection to claim 7 above the package protection layer is made of a magnesium fluoride film, and the magnesium fluoride film is capable of isolating an external environment from the saturable absorption layer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the package protection layer with a magnesium fluoride film in order to obtain desired level of protection against external environment, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 6 and 9-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUANDA ZHANG/Primary Examiner, Art Unit 2828